COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-110-CV
 
GENERAL ELECTRODYNAMICS                                             APPELLANTS
CORPORATION F/K/A NSD
SCALE, INC.                            
AND APPELLEES
D/B/A GENERAL
ELECTRODYNAMICS 
CORPORATION AND DICK
DAVIS
                                                                                                        
                                                   V.
 
ESEQUIEL "ZEKE" SANCHEZ, III                                                APPELLEE
                                                                                 AND
APPELLANT
                                                                                                        
                                               ----------
            FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
On January 25, 2007, this court stayed this
appeal pending bankruptcy.  The parties
have now filed a AJoint Motion To Dismiss Appeal
and Cross-Appeal With Prejudice.@  It is the court=s
opinion that the motion should be granted; 
therefore, we reinstate and dismiss the appeal and cross-appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  June 21, 2007




[1]See Tex. R. App. P. 47.4.